DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10, 18-19 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutledge et al. (US 20180049788 A1).
Rutledge et al. disclose a bone plate 100 for compression of a bone fracture or an osteotomy including: a plate body 110 shaped and configured for an anatomical location on the patient, the plate body having an upper surface, a lower, bone contacting surface, medial and lateral side surfaces connecting the upper and lower, bone contacting surfaces and at least one screw hole 120A, 120D extending through the plate body; and a window or access hole 126 extending between the upper surface and the lower, bone contacting surface, the access hole having an inner surface shaped to indicate the anatomical location on the patient (Figs. 1A-1J, 2, and paras [0036]-[0040]).
Regarding claims 8-9 and 18, bone plate 110 has a plurality of fixed angle holes and polyaxial holes wherein the different types of hole are aimed at different joint regions (paras [008], [0045]-[0049]).  The screw holes are adjustable in that the screw can be moved in the hole along a longitudinal axis of the hole or plate or in a direction transverse to the longitudinal axis, (at least prior to the screw being fully engaged with the plate), wherein the recessed portion (28, Fig. 3) has an inner surface defining an opening in the upper surface of the bone plate body, the opening being larger than the outer surface of the head of the bone screw (Figs. 2 and 9D).  The inner surfaces of the holes are curved providing for adjustment of the screw, along a longitudinal axis of the plate and in at least one direction transverse to the longitudinal axis of the plate, within the hole.  
Regarding the recitation “a gap substantially around the entire outer surface of the head of the bone screw”. Figs. 2-3 and 9D show a gap substantially (at least greater than 50%) around the screw head. 
Regarding claim 10 and 19, the inner surface of the recessed portion has a substantially oval shape (e.g. Fig. 2 and para [0056]).
Regarding claims 21-22, plate 110 has openings that are suitably shaped to receive locking fasteners 30 or non-locking fasteners 20.  The geometry of the hole is picked depending on whether fixed angle or variable angle locking screws or polyaxial non-locking screws are used (paras [0054]-[0083]).
Regarding claim 23, bone plate 110 has a wider or distal portion and access hole 160 extends through the wider or distal portion (Fig. 1D and para [0044]).
Regarding claim 24, bone plate 110 is shaped and configured for treating a distal radius fracture (Fig.1D and para [0036]).
Regarding claim 25, the recessed portion and the at least one screw hole (for e.g. 120D) reside in an elongate proximal portion of plate 110 (Fig. 1D and paras [0054]-[0083]).
Regarding claim 26, the access hole or window can also provide access to underlying bone or tissue since it is unobstructed (Fig. 3 and para [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20160324552 A1) and O’Driscoll et al. (US 20040116930 A1) in view of Guo (US 10251687).
Baker et al. disclose a bone plate 100 for compression of a bone fracture or an osteotomy including: a plate body shaped and configured for an anatomical location on the patient, the plate body having an upper surface, a lower, bone contacting surface, medial and lateral side surfaces connecting the upper and lower, bone contacting surfaces and at least one screw hole 102 extending through the plate body; and an access hole or visualization opening 160 extending between the upper surface and the lower, bone contacting surface, the access hole having an inner surface shaped to indicate the anatomical location on the patient (Fig. 3 and paras [0035]-[0041]).
Regarding claim 5, the access hole or visualization opening or window 160 can also provide access to underlying bone or tissue since it is unobstructed (Fig. 3 and para [0041]).
Regarding claim 7, bone plate 100 has a wider or distal portion and access hole 160 extends through the wider or distal portion (Fig. 3).
Regarding claim 8, bone plate 100 is shaped and configured for treating a distal radius fracture (Fig. 3 and para [0035]).
Baker et al. disclose all elements of the claimed invention except for explicitly disclosing a bone plate that is configured for a left side of the patient or a bone plate configured for a right side of a patient. 
O’Driscoll et al. disclose providing plates for different regions of a patient’s body (left/right) for providing a ready fit to their intended targets (para [0056]-[0061]). 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing different plates for different regions of a patient’s body, as taught by O’Driscoll et al., to the Baker et al. kit would have yielded predictable results, i.e., providing easy access to plates that provide a ready fit to their intended targets. 
The combination of Baker et al. and O’Driscoll et al. discloses providing the visualization opening 160 in any shape (“other shapes and configurations of the visualization window 160 are also contemplated including, for example, a rectangular shape, an oval shape, a diamond shape, or other suitable shapes that provide direct visualization of the underlying bone (para [0041]).  
Guo discloses providing windows in the shape of an alphabet letter to assist in observing and reducing a fracture (col. 12, lines 58-67 and col. 13, lines 1-7).  
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing access holes or windows or openings in the shape of an alphabet letter, as taught by Guo, to the kit of the combination of Baker et al. and O’Driscoll et al. would have yielded predictable results, i.e., providing ease of observation and reduction of a fracture.  Further, it would have been obvious to have picked any letter of the alphabet since this amounts to choosing from a finite number of 26 predictable solutions, namely, the letters of the alphabet.  The recitation “access hole having an inner surface shaped to indicate the anatomical location on the right side or the left side of the patient” is met by the combination of Baker et al., O’Driscoll et al. and Guo by providing an access opening having the shape of an alphabet such as L or R or M or L.

Claims 1, 3-5, 7-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge et al. (US 20180049788) and O’Driscoll et al. (US 20040116930) in view of Guo (US 10251687).
Rutledge et al. disclose a bone plate 100 for compression of a bone fracture or an osteotomy including: a plate body 110 shaped and configured for an anatomical location on the patient, the plate body having an upper surface, a lower, bone contacting surface, medial and lateral side surfaces connecting the upper and lower, bone contacting surfaces and at least one screw hole 120A, 120D extending through the plate body; and a window or access hole 126 extending between the upper surface and the lower, bone contacting surface, the access hole having an inner surface shaped to indicate the anatomical location on the patient (Figs. 1A-1J, paras [0036]-[0040]).
Regarding claim 5, the access hole or window can also provide access to underlying bone or tissue since it is unobstructed (Fig. 3 and para [0051]).
Regarding claim 7, bone plate 110 has a wider or distal portion and access hole 160 extends through the wider or distal portion (Fig. 1D and para [0044]).
Regarding claim 8, bone plate 110 is shaped and configured for treating a distal radius fracture (Fig.1D and para [0036]).
Rutledge et al. disclose all elements of the claimed invention except for sets of bone plates with a plate for a right side of a patient and a plate for a left side of a patient. 
O’Driscoll et al. disclose providing plates for different regions of a patient’s body (left/right) for providing a ready fit to their intended targets (para [0056]-[0061]). 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing different plates for different regions of a patient’s body, as taught by O’Driscoll et al., to the Rutledge et al. kit would have yielded predictable results, i.e., providing easy access to plates that provide a ready fit to their intended targets. 
The combination of Rutledge et al. and O’Driscoll et al. discloses window 126 “may be of any suitable shape, size and dimension” (para [0051]). 
Guo discloses providing windows in the shape of an alphabet letter to assist in observing and reducing a fracture (col. 12, lines 58-67 and col. 13, lines 1-7).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing access holes or windows or openings in the shape of an alphabet letter, as taught by Guo, to the Rutledge et al. kit would have yielded predictable results, i.e., providing ease of observation and reduction of a fracture.  Further, it would have been obvious to have picked any letter of the alphabet since this amounts to choosing from a finite number, 26 predictable solutions (i.e. letters of the alphabet).  The recitation “access hole having an inner surface shaped to indicate the anatomical location on the right side or the left side of the patient” is met by the combination of Rutledge et al., O’Driscoll et al. and Guo, by providing an access opening having the shape of an alphabet such as L or R or M or L. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge et al. (US 20180049788), O’Driscoll et al. (US 20040116930) and Guo (US 10251687) in view of Biedermann et al. (US 20150039033 A1).
The combination of Rutledge et al., O’Driscoll et al. and Guo discloses the screw hole to have a multitude of shapes depending on the type of fastener used – locking or non-locking and whether the hole receives a fixed or variable angle fastener.  The combination of Rutledge et al. and O’Driscoll et al. disclose all elements of the claimed invention except for a tear drop-shaped opening. 
It is well known to provide openings or cavities in implants with different cross-sectional shapes, for e.g. oval-shaped, substantially circular, tear-drop shaped etc., as evidenced by Biedermann et al. 
It would have been obvious to have picked a shape for an opening in a bone plate that is well-known in the art for receiving a screw to fasten the plate to underlying bone since this amounts to choosing from a finite number of predictable solutions for the purpose of varying the angle at which the fastener is received in the plate hole. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive for the following reasons. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, regarding the rejection of claims 1, 3-5, 7-8, and 14-16, the combination of Baker et al., O’Driscoll et al. and Guo discloses all elements of the claimed invention as discussed in this office action.   The combination of Rutledge et al., O’Driscoll et al. and Guo also discloses all elements of the invention of claims 1, 3-5, 7-8 and 14-16, as discussed in this office action.     
Regarding the rejections of claims 9-10, 18-19 and 21-26 over Rutledge et al., the screw holes in the plate are adjustable because they have curved surfaces that enable movement of the screw in a direction along the longitudinal axis of the hole or plate and in a direction transvers to the longitudinal axis at least prior to the screw being engaged to the plate (screws 30 and 40, Figs. 2 and 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 21, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775